Exhibit 10.10

Description of Non-Employee Director Compensation

Section 3.11 of the Company’s Amended and Restated Bylaws grant the Board of
Directors authority to fix the compensation of directors. Pursuant to this
authority, the Company’s Board of Directors authorized the following
compensation for non-employee directors by resolution adopted on June 5, 2013:

 

  (1) Non-employee directors receive $60,000 per year ($15,000 per quarter) for
service on the Board (the “Annual Retainer”);

 

  (2) The non-executive Chairman of the Board receives $50,000 per year for
service in addition to the Annual Retainer;

 

  (3) The chairman of the Audit Committee receives $15,000 per year for service
in addition to the Annual Retainer; and

 

  (4) Audit committee members receive $1,000 for each audit committee meeting
attended.